DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 MAR 2021 has been entered.

Response to Amendment
Examiner notes the amendment filed 15 MAR 2021.  The status of the claims is as follows:
Claims 1-4 and 7-22 are pending.
Claim 17 is amended.  The amendment is typographical and does not change the scope of the claim.
Claims 5 and 6 are canceled.
Claims 15-20 are withdrawn (with traverse, 22 JUN 2020).
Claims 21 and 22 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-4, 6-10, 12-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘378 (U.S. PGPub 2008/0014348) in view of Hausmann ALD (https://blog.lamresearch.com/tech-brief-a-look-at-atomic-layer-deposition-ald/, “Tech Brief:  A Look at Atomic Layer Deposition (ALD)”. Dennis Hausmann, 15 MAY 2017, accessed online 16 JUL 2020), Li ‘590 (U.S. PGPub 2005/0158590), and Kim ‘817 (U.S. PGPub 2005/0271817).
Claim 1 – Gupta ‘348 teaches a process for coating a gas turbine engine airfoil (Abstract, PG 0008, 0019) comprising:
coupling said airfoil having an internal surface with a chamber (PG 0008);
injecting a first reactant into said chamber so as to form a thin film on said internal surfaces (PG 0008);
removing said first reactant from said chamber (PG 0008); and
forming a protective barrier coating on said internal surface (PG 0008).
Gupta ‘348 does not teach the following limitations of Claim 1:
The chamber is configured to perform atomic layer deposition (Gupta ‘378 teaches CVD processes at PG 0008).
The first reactant forms a first monolayer gas thin film.
There is no mention of a second reagent which interacts with the first reactant to form a monolayer solid thin film.
Hausmann ALD teaches that “ALD is actually a type of chemical vapor deposition (CVD)…” at Page 3 thereof.  As such, a person having ordinary skill in the art would consider ALD solutions as applicable to the teachings of Gupta ‘378, as Gupta ‘378 teaches that it uses a CVD process to coat the internal surfaces of its substrates and Hausmann ALD indicates that ALD processes are known to be a subset of CVD processes.
Li ‘590 teaches a process for coating a gas turbine engine airfoil (Abstract, PG 0028) comprising:
coupling said airfoil having an internal surface (PG 0028, element 18, cooling passages 18; see also Figure 1) with a chamber (PG 0046, the parts are placed into a chamber), said chamber configured to perform atomic layer deposition (PG 0046, ALD process of trimethyl aluminum and water vapor is exemplified);
injecting a first reactant into said chamber so as to form a first monolayer gas thin film on said internal surfaces (PG 0046);
removing said first reactant from said chamber (PG 0046);
injecting a second reactant into said chamber so as to react to form a monolayer solid thin film (PG 0046); and
removing said second reactant from said chamber (PG 0046); and
forming a protective barrier coating on a surface of the airfoil (PG 0046).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Gupta ‘378 to use the ALD process of applying protective coatings to gas 
Gupta ‘378 / Hausmann ALD / Li ‘590 teaches that said first reactant comprises a precursor and said second reactant comprises an oxidant (Li ‘590 PG 0046, the first reactant is trimethyl aluminum and the second reactant is e.g. water vapor).  Examiner interprets the term “oxide precursor” to require that the reactant contain oxygen.  Kim ‘817 discloses ALD methods for forming aluminum oxide on substrates (Abstract) and discloses that e.g. trimethyl aluminum and aluminum isopropoxide are interchangeable ALD precursors for forming aluminum oxide (PG 0003).  Kim ‘817 further enables dimethylaluminum isopropoxide and water (PG 0028) and dimethylaluminum sec-butoxide and water (PG 0030) as alternative reagent schemes for forming aluminum oxide by ALD.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 to use the aluminum oxide precursors of Kim ‘817, as Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 want to form aluminum oxide coatings by ALD processes and Kim ‘817 teaches 
Claim 2 – Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 teaches the process of claim 1, further comprising:
determining a thickness of said protective barrier coating (Li ‘590 PG 0046, counting deposition cycles of a known individual thickness to determine the deposited thickness); and
repeating the steps of injecting and removing said first reactant and repeating the step of injecting and removing said second reactant responsive to determining said thickness of said protective barrier coating (Li ‘590 PG 0046, repeating the process until the requisite number of deposition cycles are completed to obtain the desired thickness).  
Claim 3 – Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 teaches the process of claim 1, further comprising:
prior to injecting said first reactant into said chamber, creating a predetermined pressure in said chamber (Li ‘590 PG 0046); and
heating said chamber to a predetermined temperature (Li ‘590 PG 0046).  
Claim 4 – Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 teaches the process of claim 3, wherein said predetermined temperature enables said step of forming a first monolayer gas thin film on said internal surfaces and said step of injecting said second reactant to form said monolayer solid thin film (Li ‘590 PG 0046, the temperature is deliberately chosen to enable the ALD precursor).  
Claim 6 – Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 teaches the process of claim 1, wherein said first reactant comprises a metal precursor and said second 
Claim 7 – Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 teaches the process of claim 1, wherein said first monolayer gas thin film and said second reactant react to form said protective barrier coating comprising A1203 (Li ‘590 PG 0046).  
Claim 8 – Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 teaches the process of claim 1, wherein said thin film coating comprises a total thickness of from about 0.1 micron to about 10 microns (Li ‘590 PG 0039 teaches thicknesses from 5 – 5000 nm (0.005 – 5 microns).  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the deposited thickness range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).  
Claim 9 – Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 teaches the process of claim 8, wherein said total thickness is configured to reduce internal corrosion (both Li ‘590 and Gupta ‘378 teach that the deposited film is placed for the express purpose of reducing corrosion of the treated surfaces).  
Claim 10 – Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 teaches the process of claim 1, wherein said first reactant and said second reactant form the protective barrier coating comprising a material selected from the group consisting of Ta205, ZrO2, TiO2, Cr203 and precursors selected from the group consisting of Me- halides, alkyls, alkoxides, B-diketonates, where Me = Al, Cr, Ti, Si, Zr, Hf, Y, Ta, Nb, Ce, La, Yb, Mg, Ni, Co, and Mn (Li ‘590 PG 0038 teaches a collection of metals which overlap the claimed metals, particularly Al, Ta, Zr, and Ti; Li ‘590 PG 0034 teaches all the claimed oxides; 
Claim 12 – Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 teaches the process of claim 1, wherein said internal surface is located in an airfoil internal cooling passage (Gupta ‘378 PG 0015).  
Claim 13 – Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 teaches the process of claim 11, further comprising:
coupling a manifold configured to flow said first reactant and said second reactant into said internal cooling passages (Gupta ‘378 PG 0022);
flowing said first reactant into said internal cooling passage (Li ‘590 PG 0046, Gupta ‘378 PG 0022);
removing said first reactant from said internal cooling passage (Li ‘590 PG 0046, Gupta ‘378 PG 0022);
flowing said second reactant into said internal cooling passage (Li ‘590 PG 0046); and
removing said second reactant from said internal cooling passage (Li ‘590 PG 0046).
Claim 14 – Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 teaches the process of claim 11, further comprising masking airfoil surfaces not intended for coating (Gupta ‘378 PG 0022).
Claim 21 – Gupta ‘348 teaches a process for coating a gas turbine engine airfoil (Abstract, PG 0008, PG 0019) comprising:
coupling said airfoil having an internal surface with a chamber (PG 0008);
injecting a first reactant into said chamber so as to form a thin film on said internal surfaces (PG 0008);
removing said first reactant from said chamber (PG 0008); and 
forming a protective barrier coating on said internal surface (PG 0008);
Gupta ‘378 does not teach or suggest the following limitations of Claim 21:
The chamber is configured to perform atomic layer deposition (Gupta ‘378 teaches CVD processes at PG 0008).
The first reactant forms a first monolayer gas thin film on said internal surfaces.
There is no mention of a second reagent which interacts with the first reagents to form a monolayer solid thin film.
There is no mention of determining the thickness of the protective coating or repeating the injection and removal steps responsive to this determination.
Hausmann ALD teaches that “ALD is actually a type of chemical vapor deposition “CVD)…” at Page 3 thereof.  As such, a person having ordinary skill in the art would consider ALD solutions as applicable to the teachings of Gupta ‘378, as Gupta ‘378 teaches that it uses a CVD process to coat the internal surfaces of its substrates and Hausmann ALD indicates that ALD processes are known to be a subset of CVD processes.
Li ‘590 teaches a process for coating a gas turbine engine airfoil (Abstract, PG 0028) comprising:
coupling said airfoil having an internal surface (PG 0028, element 18, cooling passages 18; see also Figure 1) with a chamber (PG 0046, the 
injecting a first reactant into said chamber so as to form a first monolayer gas thin film on said internal surfaces (PG 0046);
removing said first reactant from said chamber (PG 0046);
injecting a second reactant into said chamber so as to react to form a monolayer solid thin film (PG 0046); and
removing said second reactant from said chamber (PG 0046); and
forming a protective barrier coating on a surface of the airfoil (PG 0046);
determining a thickness of said protective barrier coating (Li ‘590 PG 0046, counting deposition cycles of a known individual thickness to determine the deposited thickness); and
repeating the steps of injecting and removing said first reactant and repeating the step of injecting and removing said second reactant responsive to determining said thickness of said protective barrier coating (Li ‘590 PG 0046, repeating the process until the requisite number of deposition cycles are completed to obtain the desired thickness).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Gupta ‘378 to use the ALD process of applying protective coatings to gas turbine engine airfoil surfaces as suggested by Li ‘590, as Gupta ‘378 wants to use CVD processes to apply protective coatings to gas turbine engine airfoil surfaces, 
Gupta ‘378 / Hausmann ALD / Li ‘590 teaches that said first reactant comprises a precursor and said second reactant comprises an oxidant (Li ‘590 PG 0046, the first reactant is trimethyl aluminum and the second reactant is e.g. water vapor).  Examiner interprets the term “oxide precursor” to require that the reactant contain oxygen.  Kim ‘817 discloses ALD methods for forming aluminum oxide on substrates (Abstract) and discloses that e.g. trimethyl aluminum and aluminum isopropoxide are interchangeable ALD precursors for forming aluminum oxide (PG 0003).  Kim ‘817 further enables dimethylaluminum isopropoxide and water (PG 0028) and dimethylaluminum sec-butoxide and water (PG 0030) as alternative reagent schemes for forming aluminum oxide by ALD.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 to use the aluminum oxide precursors of Kim ‘817, as Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 want to form aluminum oxide coatings by ALD processes and Kim ‘817 teaches alternative aluminum oxide precursors which are suitable for forming aluminum oxide coatings by ALD processes.
Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 renders obvious the process of claim 21, wherein said thin film coating comprises a total thickness of from about 6 microns to about 10 microns (Li ‘590 PG 0039 teaches thicknesses from 5 – 5000 nm (0.005 – 5 microns).  It is well settled that “[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).”  See MPEP 2144.05(I).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 as applied to Claim 7 above, and further in view of Lindfors ‘710 (U.S. PGPub 2009/0297710).
Claim 11 – Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 teaches the process of claim 7, but do not explicitly teach that after completion of forming said protective barrier coating bringing said chamber to an ambient temperature and pressure.  .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘378 in view of Hausmann ALD), Li ‘590, Kim ‘817, and Allen ‘474 (U.S. PGPub 2001/0004474).
Claim 22 – Gupta ‘348 teaches a process for coating a gas turbine engine airfoil (Abstract, PG 0008, 0019) comprising:
coupling said airfoil having an internal surface with a chamber (PG 0008);
injecting a first reactant into said chamber so as to form a thin film on said internal surfaces (PG 0008);
removing said first reactant from said chamber (PG 0008); and
forming a protective barrier coating on said internal surface (PG 0008).
Gupta ‘348 does not teach the following limitations of Claim 22:
The chamber is configured to perform atomic layer deposition (Gupta ‘378 teaches CVD processes at PG 0008).
The first reactant forms a first monolayer gas thin film.
There is no mention of a second reagent which interacts with the first reactant to form a monolayer solid thin film.
There is no mention of determining the thickness of the protective coating or repeating the injection and removal steps responsive to this determination.
There is no specific teaching of the claimed elements in the reactants.
Hausmann ALD teaches that “ALD is actually a type of chemical vapor deposition (CVD)…” at Page 3 thereof.  As such, a person having ordinary skill in the art would consider ALD solutions as applicable to the teachings of Gupta ‘378, as Gupta ‘378 teaches that it uses a CVD process to coat the internal surfaces of its substrates and Hausmann ALD indicates that ALD processes are known to be a subset of CVD processes.
Li ‘590 teaches a process for coating a gas turbine engine airfoil (Abstract, PG 0028) comprising:
coupling said airfoil having an internal surface (PG 0028, element 18, cooling passages 18; see also Figure 1) with a chamber (PG 0046, the parts are placed into a chamber), said chamber configured to perform 
injecting a first reactant into said chamber so as to form a first monolayer gas thin film on said internal surfaces (PG 0046);
removing said first reactant from said chamber (PG 0046);
injecting a second reactant into said chamber so as to react to form a monolayer solid thin film (PG 0046); and
removing said second reactant from said chamber (PG 0046); and
forming a protective barrier coating on a surface of the airfoil (PG 0046).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Gupta ‘378 to use the ALD process of applying protective coatings to gas turbine engine airfoil surfaces as suggested by Li ‘590, as Gupta ‘378 wants to use CVD processes to apply protective coatings to gas turbine engine airfoil surfaces, Li ‘590 teaches that ALD processes are known to be suitable for applying protective coatings to gas turbine engine airfoil surfaces, and Hausmann ALD serves as evidence that a person of ordinary skill in the art would consider ALD processes to be a subset of CVD processes and would therefore have had a reasonable expectation of success in making the substitution between the cited processes.
Gupta ‘378 / Hausmann ALD / Li ‘590 teaches that said first reactant comprises a precursor and said second reactant comprises an oxidant (Li ‘590 PG 0046, the first reactant is trimethyl aluminum and the second reactant is e.g. 
Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 further teaches wherein said first reactant and said second reactant have precursors selected from the group consisting of Y, Ta, Ce, La, Yb, Ni, Co, and Mn (Li ‘590 PG 0038 teaches a collection of metals which overlap the claimed metals, particularly Al, Ta, Zr, and Ti; Li ‘590 PG 0034 teaches oxides of these elements; PG 0046 teaches metal halides and metal alkyls exemplified for aluminum as known precursors).  
Gupta ‘378 / Hausmann ALD / Li ‘590 / Kim ‘817 do not teach or suggest the film thickness criteria disclosed in Claim 22.  Allen ‘474 is drawn to methods of providing articles, e.g. gas turbine engine airfoils, with corrosion resistant coatings (e.g. Abstract, Figure 7, PG 0009-0010).  The coatings may be provided .

Response to Arguments
Applicant’s arguments filed 15 MAR 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (Pages 10-11) that CVD and ALD are different processes with generally different reaction schemes.  Examiner agrees but notes that as ALD is recognized to be a subset of CVD procedures in the art, a person of ordinary skill in the 
Applicant argues (Page 11) that Li ‘590 is coating the outside of a component, not an inside of a component.  Examiner notes that the location to be coated is taught by Gupta ‘378; Li ‘590 is cited for an alternate method of depositing the claimed materials.
Applicant argues (Pages 11-12) that Kim ‘817 teaches a divergent path from Gupta ‘378 et al.  Examiner respectfully disagrees, noting that both references have a common goal of depositing layers of aluminum oxide on substrates.  While the substrate may vary between the two references, the desired deposition material is the same and the references serve to establish the interchangeability of precursors for the same common goal.
Applicant argues (Page 12) that the method of Kim ‘817 is different from the method of Gupta ‘378 regarding the specific use or lack thereof of a reagent gas manifold.  Examiner notes that in the present rejection the deposition method of Kim ‘817 is not being relied upon for any rejection; the only teaching of Kim ‘817 relied upon for a rejection is the interchangeability of certain aluminum oxide precursors in order to utilize an aluminum oxide precursor consistent with the present interpretation of the claims.  It is well settled that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different 
Applicant argues (Pages 13-16) that Examiner is engaging in impermissible piecemeal construction of the rejection using only bits and pieces of references without considering the references as a whole.  Examiner notes that the argued portion of Kim ‘817 is regarding the interchangeability of precursors in the ALD process.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues (Page 16) that Claims 2-4 and 7-14 are allowable by dependency from an allowable Claim 1.  Examiner notes that at the present time, Claim 1 is not held to be allowable.
Applicant's further arguments regarding Claims 2-4, 7-14, 21, and 22 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims 

Conclusion                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712